Title: Report Relative to a Lighthouse on Cape Hatteras, [20 February 1794]
From: Treasury Department,Hamilton, Alexander
To: President of the Senate



[Philadelphia, February 20, 1794Communicated on February 22, 1794]
[To the President of the Senate]

The Secretary of the Treasury pursuant to the order of the Senate of the 28th of March 1792 “directing the Secy of the Treasury to inquire into the expediency & report to Congress at their next session, the expediency of erecting a light house at Occracock island, or elsewhere, near the entrances of Occracock Inlet, & an estimate of the probable expense,” respectfully makes the following Report.
Upon receipt of that order, he instructed the Commissioner of the Revenue (who is charged with the immediate care of that branch of the Treasury business which respects Light House Establishments) to make the proper inquiries concerning the subject of it. But having for a long time entertained an opinion that a Light House on some part of Cape Hatteras would be an establishment of very general utility to the navigation of the united States, he judged it a fit occasion to unite with an examination of the scene indicated by the order an examination of the situations on the Cape adapted to a Light House and of such other circumstances as were necessary to be attended to in forming a judgment of the practicability and expediency of erecting and maintaining a light House on the Cape. And accordingly he charged the Commissioner with the collateral inquiry likewise.
The result of the Investigation on both points is herewith presented in a letter from the commissioner dated the 27th of January last, accompanied with an estimate of the expence of such an Erection as appears eligible within the scene designated by the order.
It is submitted as the opinion of the Secretary that it would be adviseable as well to erect a Light House of the first rate on Cape Hatteras (the requisite cession being previously obtained for the purpose) as to establish a beacon of the kind described in the Estimate on the land ceded by the State of North Carolina for the site of a Light House.
All of which is respectfully submitted

Alexander HamiltonSecy of the Treasy
Treasury Department February 20th 1794.

